—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition for a writ of mandamus compelling respondents to provide General Municipal Law § 207-a (1) benefits to petitioner from July 11, 1995 to date. General Municipal Law § 207-a (6) provides: “Any fireman receiving payments or benefits pursuant to this section, who engages in any employment other than as provided in subdivision three or five of this section shall on the commencement of such employment, forfeit his entitlement to any payments and benefits hereunder”. The record establishes that, during part of the period for which petitioner claims benefits, he was working as the operator of a car wash, as a security guard and as a locksmith. He, therefore, forfeited his entitlement to all payments and benefits under General Municipal Law § 207-a (1) (see, Matter of Faliveno v City of Gloversville, 215 AD2d 71, 74, appeal dismissed 87 NY2d 896, lv dismissed 87 NY2d 1055; see also, Matter of Klonowski v Department of Fire, 58 NY2d 398, 405). The fact that petitioner was not actually “receiving payments or benefits” when he was engaged in such employment does not entitle him to benefits; by statute, such benefits are restricted to those who are disabled from all employment (General Municipal Law § 207-a [6]). The fact that petitioner is no longer engaged in other employment does not *1061restore the section 207-a benefits that were forfeited (see, Matter of Faliveno v City of Gloversville, 228 AD2d 19, 21-22, lv denied 89 NY2d 816).
In light of our determination, we do not address the remaining contention of petitioner. (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J.—Reargument.) Present—Denman, P. J., Lawton, Hayes, Balio and Boehm, JJ.